Citation Nr: 0308143
Decision Date: 04/30/03	Archive Date: 07/22/03

DOCKET NO. 98-06 762A              DATE APR 30, 2003

On appeal from the Department of Veterans Affairs Regional Office
in New York, New York

THE ISSUE

Entitlement to service connection for asbestosis.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran had verified active service from August 1962 to
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a
July 1997 rating decision by the Department of Veterans Affairs
(VA) New York, New York Regional Office (RO).

FINDINGS OF FACT

1. The RO has provided all required notice and obtained all
relevant evidence necessary for the equitable disposition of the
veteran's appeal.

2. No disability associated with asbestosis is manifested currently
by the objective evidence of record.

CONCLUSION OF LAW

Asbestosis was neither incurred in nor aggravated by active
service. 38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 5107 (West
2002); 38 C.F.R. 3.303, 3.304 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted in
November 2000, which emphasized VA's obligation to notify claimants
what information or evidence is needed to substantiate a claim and
which affirmed VA's duty to assist claimants by making reasonable
efforts to get the evidence needed. 38 U.S.C.A. 5100, 5102, 5103,
5103A and 5107 (West 2002). The law applies to all claims

- 2 -

filed on or after the date of its enactment or, as in this case,
filed before the date of enactment and not yet subject to a final
decision as of that date because of an appeal filed which abated
the finality of the decision appealed. 38 U.S.C.A. 5107, Note (West
2002). In addition, VA promulgated regulations that implement the
statutory changes effected by the VCAA. 38 C.F.R. 3.102, 3.156(a),
3.159, 3.326(a)) (2002). These regulations, likewise, apply to any
claim for benefits received by VA on or after November 9, 2000, as
well as to any claim filed before that date but not yet decided by
VA as of that date, except as specified. See 66 Fed. Reg. 45,620
(Aug. 29, 2001).

Review of the claims folder reveals compliance with the statutory
and regulatory provisions. That is, by way of the rating decision
in July 1997; the statement of the case (SOC) dated in March 1998;
the supplemental statement of the case (SSOC) dated in July 2002
and the developmental letter dated in May 2002, the RO provided the
veteran with notification of the VA's duties to assist in the
development of his claim. The letter specifically informed the
veteran of the respective parties' responsibilities to secure
evidence, and asked the veteran to submit or authorize VA to obtain
outstanding evidence relevant to the appeal. Thus, the Board is
satisfied that the RO has provided all notice as required by the
VCAA. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has secured VA medical
examinations and x-ray studies, and private outpatient records. The
veteran has not authorized VA to obtain any additional private
evidence. The Board finds that the duty to assist the veteran with
the development of his claim is satisfied. 38 U.S.C.A. 5103A (West
2002).

Analysis

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a pre-existing injury suffered or disease
contracted in line of duty. 38 U.S.C.A. 1110, 1131; 38 C.F.R.
3.303.

3 -

Service connection may be granted for any disease diagnosed after
discharge when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

In determining whether service connection is warranted for a
disability, VA is responsible for determining whether the evidence
supports the claim or is in relative equipoise, with the veteran
prevailing in either event, or whether a preponderance of the
evidence is against the claim, in which case the claim is denied.
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that he is entitled to service connection for
asbestosis incurred in the line of duty. Specifically, he contends
that, while serving as an electrician in service, he was regularly
exposed to asbestos that essentially contaminated the ship and
shipyards where he worked.

Initially the Board notes that a veteran is entitled to service
connection for disability resulting from disease or injury
coincident with active service or, if preexisting such service,
aggravated therein. 38 U.S.C.A. 1110; 38 C.F.R. 3.303, 3.306(a).

There is no specific statutory guidance with regard to asbestos-
related claims, and the Secretary has not promulgated any
regulations in regard to such claims, but VA has issued a circular
on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular) provides guidelines
for considering compensation claims based on exposure to asbestos.
The information and instructions from the DVB Circular have been
included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part
VI, 7.2 1. The United States Court of Appeals for Veterans Claims
(hereinafter Court) has held that VA must analyze an appellant's
claim to entitlement to service connection for asbestosis or
asbestos- related disabilities under the administrative protocols
under these guidelines. Ennis v. Brown, 4 Vet. App, 523, 527
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

4 -

These guidelines note that inhalation of asbestos fibers can
produce fibrosis and tumors, that the most common disease is
interstitial pulmonary fibrosis (asbestosis), and that the fibers
may also produce pleural effusions and fibrosis, pleural plaques,
mesotheliomas of pleura and peritoneum, lung cancer, cancers of the
gastrointestinal tract, cancers of the larynx and pharynx, and
cancers of the urogenital system (except the prostate). See M21-1,
Part VI, 7.21(a), p. 7-IV- 3 (January 31, 1997); see also Ennis v.
Brown, 4 Vet. App. 523 (1993). It is noted that persons with
asbestos exposure have an increased incidence of bronchial, lung,
pharyngolaryngeal, gastrointestinal, and urogenital cancer, and
that the risk of developing bronchial cancer is increased in
current cigarette smokers who had asbestos exposure. Id.

The guidelines provide that the latency period for asbestos-related
diseases varies from 10-45 years or more between first exposure and
development of disease. M21-1, part VI, para. 7.21(b)(1) and (2).
It is noted that an asbestos-related disease can develop from brief
exposure to asbestos or as a bystander. The guidelines identify the
nature of some asbestos-related diseases. The most common disease
is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers
may also produce pleural effusions and fibrosis, pleural plaques,
mesotheliomas of the pleura and peritoneum, lung cancer, and
cancers of the gastrointestinal tract. See M21-1, part VI, para.
7.21(a)(1).

The Court has further held that in adjudicating asbestos-related
claims, it must be determined whether development procedures
applicable to such claims have been followed. See Ashford v. Brown,
10 Vet. App. 120 (1997). The guidelines provide, in part, that the
clinical diagnosis of asbestosis requires a history of exposure and
radiographic evidence of parenchymal disease; that rating
specialists are to develop any evidence of asbestos exposure
before, during and after service; and that a determination must be
made as to whether there is a relationship between asbestos
exposure and the claimed disease, keeping in mind the latency
period and exposure information. M21-1, part VI, para. 7.21(d)(1).

- 5 -

In this case the RO attempted to follow the guidelines, but the
veteran did not cooperate. In fact, the Board notes that the
whereabouts of the veteran currently are unknown, despite of the
RO's attempts to keep him informed of the development of his claim.
It is well-settled that "[t]he duty to assist is not always a one-
way street. If a veteran wishes help, he cannot passively wait for
it in those circumstances where he may or should have information
that is essential in obtaining the putative evidence." Wood v.
Derwinski, 1 Vet. App. 190, 193 (1991). In this regard, the veteran
has made no effort to remain in communication with his
representative or the RO so as to ensure the most equitable outcome
of the case. He failed to report for a scheduled VA examination in
June 2002, and he did not appear for his personal hearing scheduled
for February 2003. Since May 2002, when the development letter was
sent, the veteran has not been in contact with VA or apparently his
representative. Thus, nothing more can be done in this respect to
assist the veteran with his service connection claim.

Moreover, according to the clinical evidence of record, there is no
current disability associated with asbestosis. Even though there is
a private medical record dated in January 1997 in which the
physician diagnosed pleural asbestosis, there is a VA examination
report and VA x-ray study dated in June 1997 in which the examiner
noted all findings were normal and made no diagnosis of asbestosis.
A mere mention of exposure to asbestos was noted by way of history.
The Board notes that, at the June 1997 VA examination, the veteran
voiced no complaints of current symptoms associated with disability
due to asbestos exposure, and virtually every aspect of the
examination resulted in normal findings. In essence, no pathology
associated with asbestos exposure was noted. Again, VA attempted to
have the veteran examined again; however, the veteran failed to
report for the examination. The Board finds the VA examination more
probative. The VA examiner assumed the veteran's in-service
asbestos exposure, but pulmonary examination and x-ray studies were
normal. Indeed, the RO took an additional step by attempting to
have the veteran reexamined and have the examiner specifically
address the private medical report; however, as noted above, the
veteran failed to report for the examination. Thus, the Board finds
that the preponderance of the evidence is against the veteran's
service connection claim for asbestosis.

- 6 -

The Board notes here that evidence that requires medical knowledge,
such as in this case, must be provided by someone qualified as an
expert by knowledge, skill, experience, training, or education.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Neither the veteran
nor his representative has provided evidence of the requisite
training or skills to render an opinion medically competent.

Finally, and for the reasons discussed above, the evidence in this
case is not so evenly balanced so as to allow application of the
benefit of the doubt rule as required by law and VA regulations. 38
U.S.C.A. 5107(b); 38 C.F.R. 3.102, 4.3. Accordingly, based on the
decision above, asbestosis was not incurred in, or aggravated by,
active military service. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303,
3.304. 

ORDER 

Service connection for asbestosis is denied.

JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

7 -

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 8 -



